EXHIBIT 99.1 Mercator Minerals Ltd. 1050 – 625 Howe Street Vancouver, BC, Canada V6C 2T6 604.694.0005 (tel) www.mercatorminerals.com NEWS RELEASE # 2012-12 Mercator Minerals Reports First Quarter 2012 Results Revenues of $65.2 million, a 17% increase over 2011 (All US$ unless otherwise specified) Vancouver, BC, May 10, 2012 – Mercator Minerals Ltd (TSX: ML) (“Mercator” or the “Company”) today announced its financial results for the three months ended March 31, 2012. Revenues in the first quarter 2012 were $65.2 million, an increase of 17% over the first quarter 2010, while gross profit was $17.9 million in the first quarter 2012, an increase of 12% over the comparable three months of 2011. Cash flow from operations (before changes in non-cash working capital items) was $7.1 million in first quarter 2012 as compared to $0.2 million in the same quarter of 2011 and net loss in the first quarter 2012 was $20.5 million ($0.08 per share, basic) or $1.5 million ($nil per share, basic) on an adjusted net income basis*. “In the first quarter, we were able to overcome operating challenges at the Mineral Park Mine in Arizona and have continued to focus on our controllables: operating safely, increasing throughput, reducing unit costs, and increasing recoveries. We believe continual improvement of our goals will increase our cash flows and improve our financial position,” stated Bruce McLeod, President & CEO of Mercator. “Even with reduced throughput and recoveries in the quarter, we were able to generate positive cash flows at Mineral Park. The recent guidance provided by the Company shows increased metal production for the remaining three quarters, which should allow for even stronger cash flows going forward.” FIRST QUARTER 2 ● Copper equivalent production of 20.1 million pounds, comprised of 9.9 million pounds of copper in concentrates and cathode, 2.3 million pounds of molybdenum in concentrates and 211,431 ounces of silver.Copper equivalent production is calculated using a molybdenum/copper ratio of 4.53, based on the Company’s estimated 2012 metal prices, including copper hedges. ●
